65 F.3d 186
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MOTOR WHEEL CORP., Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.
No. 95-1357.
United States Court of Appeals, Federal Circuit.
July 13, 1995.
ORDER

1
Upon consideration of defendant-appellant's consent motion to dismiss this appeal, it is hereby


2
ORDERED that Appeal 95-1357 is dismissed; and it is further


3
ORDERED that each party will bear its own costs, fees, and expenses.